DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation "the roof bow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites the limitation "the roof bow" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 18 and 20 depend on rejected claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-7 and 9-12, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US Patent Application Publication 2014/0028057A1).
	Re claim 1, Nishimura et al. discloses a vehicle body structure, comprising  a side roof rail (4) having an inboard surface extending in a vehicle longitudinal direction, a B-pillar (14) having an upper end portion that overlays a portion of the inboard surface of the roof rail, the B-pillar extending downward from the roof rail; and a bracket (30) having a first portion and a second portion (see the annotated figure below), the first portion being fixedly attached to the upper end portion of the B-pillar, the bracket further having a first rib, and a second rib spaced apart from the first rib, the first rib and the second rib extending from the first portion of the bracket upward toward the second portion of the bracket, the first portion of the bracket further defining a slot (38) located between the first rib and the second rib.

    PNG
    media_image1.png
    517
    554
    media_image1.png
    Greyscale

	Re claim 2, a roof bow (10) that extends laterally inboard from the bracket and is fixedly attached to the second portion of the bracket.
	Re claim 3, the first portion of the bracket is fixedly attached to the inboard surface of the side roof rail (as shown in figure 2).
	Re claim 4, the slot is dimensioned to provide a predetermined rigidity to the bracket in response to side impacting forces (this is inherent to the slot).
	Re claim 5, the first portion and the second portion of the bracket are angularly offset from one another (as seen in figure 4).
	Re claim 6, the roof bow is attached to the second portion of the bracket by mechanical fasteners (70, 71).
	Re claim 7, the first portion is further fixedly attached to the inboard surface of the side roof rail (as shown in figure 2).
	Re claim 9, the bracket has two ribs outboard from a distal end of the second portion, and
the roof bow includes a pair of ribs that overlay but do not mate with the two ribs of second portion of the bracket (as shown in figure 2).
	Re claim 10, Nishimura et al. discloses a vehicle body structure, comprising a side roof rail (4) having an inboard surface extending in a vehicle longitudinal direction; a B-pillar (14) having an upper end portion that overlays and is attached to a portion of the inboard surface of the side roof rail, the B-pillar extending downward from the roof rail; a bracket (30) having a first portion and a second portion (see the annotated figure above), the first portion being fixedly attached to an inboard surface of the upper end of the B-pillar, the second portion of the bracket extending inboard of the side roof rail and having two ribs that extend in an outboard direction along a distal end of the second portion; and a roof bow (10) having a pair of ribs that overlay but do not mate with the two ribs of second portion of the bracket, the roof bow extending laterally inboard from the bracket and is fixedly attached to the second portion of the bracket.
	Re claim 11, the first portion of the bracket overlays and is welded to the upper end portion of the B-pillar (as shown in figure 2).
	Re claim 12, the first portion and the second portion of the bracket are angularly offset from one another (as shown in figure 4).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US Patent application Publication 2014/0028057A1).
	Nishimura et al. discloses all the limitations of the claims, as applied above, except for the first portion of the bracket is fixedly attached to the inboard surface of the side roof rail via a single weld.
	Nishimura et al. does disclose that bracket is fixedly secured to the inboard surface of the side roof by welding, but does not specify the number of welds used although this implies that at least one weld is used. 
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed in invention to have the first portion of the bracket be fixedly attached to the inboard surface of the side roof rail, as disclosed by Nishimura et al., by a single weld since a person with ordinary skill in the art has a good reason to pursue the known options within their technical grasp and the use of one weld would be a known and common sense option. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 

Allowable Subject Matter
Claims 16 and 19 are allowed.
Claims 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle pillar and roof constructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
November 5, 2022